Luke, J.
1. An assignment of error in the following words: “Because the court erred in failing to charge the jury on the subject of admission, and especially in failing to charge the jury that admissions when proven should be scanned with care,” without more, cannot be considered by this court, no reason being assigned why this charge should have been given. The attention of the court was not called to any part of the record which would require this charge, and no reason is assigned why a charge on the question of admission should have been given.
2. The newly discovered evidence was not sufficient to have authorized the granting- of a new trial. The evidence, though conflicting, authorized the verdict, which has the approval of the trial judge. Eor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.